Examiner’s Statement of Reason for Allowance
 
1.	Claims 8, 10-12, 14-15 and 17-18 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: the primary reason independent claims are allowed, because closest reasonable prior arts in the record 20170303238 and 20160330667 either individually or in combination fail to teach a user equipment for a radio access network, the user equipment comprising a radio circuitry; and a control circuitry operatively coupled to the radio circuitry and configured to control the radio circuitry to transmit signaling based on an emission control parameter, the emission control parameter being based on a transmission time interval (TTI) configuration and/or structure. The same prior arts also fail to teach a network node for a radio access network, the network node comprising: radio circuitry; and control circuitry operatively coupled to the radio circuitry and configured to control the radio circuitry to receive signaling from a user equipment (UE) based on an emission control parameter, the emission control parameter being based on a transmission time interval (TTD) configuration and/or TTI structure pertaining to the UE. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABUSAYEED M HAQUE/Examiner, Art Unit 2466